In the case of Philip Sargent Appellant against Richard Smyth Appellee.
Richard Smyth by his attorney complains of Philip Sargent, that he assumed to pay the said Richard for money lent, meat and drink sold and delivered, and goods wares and merchandize, sold and delivered, One hundred dollars, which he refuses to pay.
Harris H. Hickman for R. Smyth
And the Defendant pleads that he has not assumed, and puts himself upon the country
Sol Sibley Aty for Defc
And the plaintiff likewise
Harris H. Hickman

[In the handwriting of Harris H. Hickman]